Fourth Court of Appeals
                               San Antonio, Texas
                                     August 5, 2015

                                  No. 04-15-00440-CV

                                 Joe and Janie GOMEZ,
                                       Appellants

                                           v.

                                Thomas L. DASHIELL,
                                      Appellee

                  From the County Court at Law, Kendall County, Texas
                             Trial Court No. 15-241-CCL
                       Honorable Bill R. Palmer, Judge Presiding


                                    ORDER

      The Appellant’s Emergency Stay of Writ of Possession is DENIED.




                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court